DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  In line 4, applicant includes the word “sand”.  It appears that this word should be “said”.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  In line 19, applicant includes the word “sand”.  It appears that this word should be “said”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Genna [US 5587698 A] in view of Olney [US 5452753 A].
As for claim 1, Genna discloses a wheel pressure adjustment assembly being configured to selectively inflate or deflate a wheel on a vehicle (Figure 12; column 18, lines 23-35), said assembly comprising: 
a valve unit(28) being fluidly coupled to a vehicle wheel, said valve unit being actuatable in an open condition for passing air therethrough wherein said valve unit is configured to deflate the vehicle wheel, said valve unit being actuatable in a closed condition for inhibiting air from passing therethrough wherein said valve unit is configured to retain air pressure in the vehicle wheel at a selected pressure, said valve unit being actuatable into an inflating condition for passing air into the vehicle wheel; and a compressor being coupled to said valve unit, said compressor being turned on when said valve unit is actuated into said inflating condition wherein said compressor is configured to inflate the vehicle wheel (column 10, line 28 – column 11, line 10).  
Genna does not specifically disclose that the compressor is directly coupled to the valve unit in the tire.  In an analogous art, Olney discloses that it was known in the art for an air compressor to be coupled to a valve unit in each tire of a vehicle (see Figure 3 wherein the pump reads on the claimed compressor).  Having each of the references on hand, it would have obvious to the skilled artisan to modify the invention of Genna to include a compressor that is directly coupled to the valve unit so that the wheel pressure adjustment assembly could be more self-contained.
As for claim 2, the claim is interpreted and rejected using the same reasoning as claim 1 above.  Examiner takes official notice that typical valves (Schrader valves) are associated with a housing and include a stem and distal end as required by the claims.  As such, it would have been obvious to the skilled artisan to modify the invention of Genna and Olney to include a known housing for housing the components of the pressure adjustment assembly and the valve unit.  The modification would have allowed the assembly to be mounted securely on a wheel rim.

Allowable Subject Matter
Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 is objected to as outline above but would be allowable over the prior art if the objections are overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose tire inflation systems that were known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC M. BLOUNT
Primary Examiner
Art Unit 2684



/Eric Blount/            Primary Examiner, Art Unit 2684